Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/20 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US 20090202114) in view of Oku (US 20100160050)
In re claims 1, 12, 13 Morin discloses
Displaying game content on a screen in response to a video call being established between a user of the electronic device and a counter part through a voice over internet protocol (VoIP) 
Recognizing in response to the game content being executed on the video call and the motion of the user being performed, the motion of the object in the user image (paragraph 40, a user’s captured face is recognized.  This is in response to the game content being executed as per paragraph 38 “can be used in the context of a videogame to provide additional gameplay elements”,  and is further in response to motion of the user, as per paragraph 40, “as the captured face rotates, the mask that represents the face may also rotate in a substantially similar manner”.  It is noted by examiner that “motion of the object within the user image” in the instant application is shown, for example, on figure 7A of the instant application, wherein the object is the user’s mouth.  In the case of the prior art, the object would be the user’s face.) predetermined based on a type of the game content (paragraphs 44-54 describe a variety of different types of games with different predetermined modifications, such as paragraph 45 video karaoke with a user’s face being captured and cropped in real time and applied over the face of a character in a movie.)
Synthesizing the first effect corresponding to the recognized motion of the object with the user image on the video call screen to generate a first synthetic image (paragraphs 38 and 40, as described above “as the captured face rotates, the mask that represents the face may also rotate in a substantially similar manner”.  This is the first effect corresponding to the recognized motion)
Receiving a second synthetic image from a counterpart electronic device if the counterpart, the second synthetic image being an image in which a second effect corresponding to a motion of the object in the counterpart image with the counterpart image (figure 7C shows user images of the user and of the counterpart in the game show as part of synthetic image, as further disclosed in paragraph 194, paragraph 40 as described above discloses recognizing a face of the user in the user image using face recognition technology, paragraph 20 discloses real time display of the images of a user of a first device on a second device over the internet)
Displaying the first synthetic image and the second synthetic image on the video call screen as game elements of the game content while concurrently transmitting the first synthetic image to the counterpart electronic device of the counterpart (paragraph 40, a user’s captured face is recognized and triggers in game representation of the characters head to turn in the manner that the user’s head turns, the head turning is the controlling of the game element.  Figure 7c, paragraph 194, the first and second synthetic image are both displayed onto the game screen, specifically a quiz show wherein the players are displayed alongside one another as well as the player reactions on the synthetic image)
Morin fails to disclose displaying guide information indicating a motion of an object in the user image for generating a first effect corresponding to the motion in the game content to be performed by the user in the game content, however Oku discloses displaying guide information indicating a motion of an object in the user image for generating a first effect corresponding to the motion in the game content to be performed by the user in the game content (figures 7-9.  The guide information is “come closer”, the motion of the object would be motion of moving the mouth/person/face closer to the screen, this generates the effect of the bird in figure 9.  See paragraphs 141-148) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Morin with Oku in 
In re claims 2 and 14, Morin discloses the displaying the first synthetic image and the second synthetic image comprises synthesizing a texture of the first effect corresponding to a result of the recognizing with the one of the game elements of the game content corresponding to the user and displaying the first synthetic image (paragraph 40, the in game representation of the characters head to turn, an in game representation of the characters head would be a synthesized texture, see further paragraph 197 and figure 7D which shows an in game representation which moves along with player movements)
In re claims 3, Morin discloses the recognizing comprises recognizing a face of the user in the user image using face recognition technology (paragraph 40 as described above discloses recognizing a face of the user in the user image using face recognition technology)
In re claims 5 and 17, Morin discloses the recognizing comprises receiving gesture information of the counterpart from a counterpart electronic device of the counterpart and recognizing a position that matches the gesture information in the user image (figure 7C shows user images of the user and of the counterpart in the game show, as further disclosed in paragraph 194, paragraph 40 further discloses determining a gesture, and recognizing a position that matches the gesture information in the user image)
In re claim 7, Morin discloses the displaying the guide information comprises displaying the video screen call includes the user image of the user and the counterpart image of the counterpart by exchanging the user image and the counterpart image of the counterpart by exchanging the user image and the counterpart image in real time in response to the video call being established (paragraph 20 discloses real time display of the images of a user of a first device on a second device over the internet) the second synthetic image is an image of one of the game elements of the game content corresponding 
In re claims 8 and 18, Morin discloses sharing information associated with a game progress corresponding to the result of the recognizing with a counterpart electronic device of the counterpart and determining a win and loss of the user and the counterpart based on the shared information and displaying the determined win and loss on the video screen (paragraphs 140-141, paragraph 8, movement of the users head affects the in game character which in turn affects whether a player wins or loses, the winning and losing players can be seen in figure 7C #720 wherein the players score is in front of them for the game.)
In re claims 9 and 19, Morin discloses the displaying comprises displaying the game content on the video call screen during the video call in response to a selection of the game content by the user or the counterpart in a messenger chatroom, which correspond to the communication session set between a user account of the user and a counterpart account of the counterpart (a variety of different examples of game content are provided, for example paragraph 48 discloses pretty video chat, where a user may choose to cover up imperfections during a video chat, or first person head tracking as per paragraph 50.  A variety of examples are given in paragraphs 44-54), the displaying of guide information is taught in Oku as described above
In re claim 10, Morin discloses the displaying comprises providing the game content selected by the user or the counterpart in response to the video call being established between the user and the counterpart (a variety of different examples of game content are provided, for example paragraph 48 discloses pretty video chat, where a user may choose to cover up imperfections during a video chat, or 
In re claim 11, Morin discloses the recognizing further comprises recognizing voice information of the user (paragraph 217)
In re claim 15, Morin discloses the first process of displaying displays the video call screen including the user image of the user and the counterpart image of the counterpart by exchanging the user image and the counterpart image in real time in response to the video call being established (figure 7C shows user images of the user and of the counterpart in the game show, as further disclosed in paragraph 194, which describes the images being shared in real time)
In re claim 16, Morin discloses the third process of recognizing recognizes a face of the user in the user image using face recognition technology (figure 7C shows user images of the user and of the counterpart in the game show, as further disclosed in paragraph 194, paragraph 40 as described above discloses recognizing a face of the user in the user image using face recognition technology)
In re claim 20, Morin discloses the receiving includes receiving from the counterpart electronic device of the counterpart, data associated with a result of recognizing the motion of the object in the counterpart image, the object predetermined based on the type of the game content in the counterpart image, and the displaying the first synthetic image and the second synthetic image includes displaying the second synthetic image of the counterpart image based on received data, the second synthetic image being an image of the game element of the game content to which the second effect corresponding to the result of recognizing the object of the counterpart has been synthesized to one of the game elements corresponding to the counterpart on the video screen  (figure 7C shows user images of the user and of the counterpart in the game show, as further disclosed in paragraph 194)

Response to Arguments
Applicant's amendments overcome the 102 rejection of Morin, however a new rejection is made in view of Oku as described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THOMAS H HENRY/               Examiner, Art Unit 3715

/KANG HU/               Supervisory Patent Examiner, Art Unit 3715